DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 03/08/2021.  As directed by the amendment: claims 1, 2, 4-7, 9, 11 and 12 have been amended, claim 8 has been cancelled and new claims 22-29 have been added. Thus, claims 1-7, 9-12 and 22-29 are presently pending in this application, and currently examined in the Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 7 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
single anchor tip being made of/comprising a shape memory material that automatically transitions into the anchoring position; the only time the parameter of the tissue anchor comprising shape memory material is mentioned in regard to the embodiment illustrated in Figures 5A-5D, which has multiple anchor tips.
Regarding claim 7, which sets forth the parameter of “the single anchor tip is unitarily formed with the anchor body as a single monolithic construction”; however this parameter has never been mentioned in the originally filed discourse.  Specifically, the originally filed specification of the current application at hand never discloses a tissue anchor embodiment which has a single anchor tip that is unitarily formed with the anchor body as a single monolithic construction; the only time the parameter of the anchor tip being unitarily formed with the anchor body is mentioned in regard to the embodiment illustrated in Figures 5A-5D, which has multiple anchor tips.
Regarding claim 24, which ultimately depends from independent claim 22 (which, in part, sets forth that the anchor body is disconnected from the anchor tip after delivery), sets forth the parameter of “the tissue anchor comprises a shape memory material that automatically transitions into the anchoring position when not constrained by the anchor delivery catheter”; however this parameter has never been mentioned in the originally filed discourse.  Specifically, 

Examiner’s Note
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-12 and 22-29 are rejected under 35 U.S.C. 103 as being unpatentable over Solem (US PG Pub. 2008/0195126).
Regarding claim 1, Solem discloses a method of anchoring a suture in a heart of a patient as an artificial chordae (Abstract; [0065], Lines 1-2), comprising intravascularly accessing the heart ([0059], Lines 1-5); inserting a suture (74) into a heart valve leaflet (54) of the heart (12), illustrated in Figure 6 ([0065], Lines 6-10); attaching a portion of the suture (74) to a tissue anchor (70/100), illustrated in Figures 2A, 2B, 4A and 4B ([0048], Lines 3-12 & [0049]), the tissue anchor (100) including an anchor body (102/130) and a single anchor tip (108), illustrated in Figures 4A-5B (it is to be noted that since tissue anchor 100 comprises/includes multiple anchor tips, it therefore has to have/include one/“a single” anchor tip, as claimed, thereby meeting the limitation); advancing the tissue anchor into the heart with an anchor delivery catheter (122) with the tissue anchor (100) in a delivery position having the anchor tip (108) extending generally coaxially with respect to the anchor body (102/130) such that the tissue anchor fits within the anchor delivery catheter (122), illustrated in Figure 5A ([0058], Lines 1-8 & [0059], Lines 1-5); positioning the tissue anchor (100) adjacent a heart wall, and advancing the tissue anchor out of the anchor delivery catheter (122), illustrated in Figure 5C, and into the heart wall such that the tissue anchor (100) transitions from the delivery position, illustrated in Figure 5A, into an anchoring position, illustrated in Figure 5D, as the tissue anchor is advanced into the heart wall, the anchor tip (108) being oriented at a non-coaxial angle to the anchor body (102/130) in the anchoring position, as illustrated in Figures 4B and 5D, and wherein the transition from the delivery position and anchoring position provides a force sufficient to cause the anchor tip to penetrate into the heart wall ([0060] & [0061], Lines 1-7); and removing the anchor delivery catheter from heart leaving the tissue anchor in the heart with the suture extending between the leaflet and the tissue anchor as an artificial chordae, illustrated in Figure 6 ([0065] – it is to be noted that though it is not specifically disclosed that the anchor 
Regarding claims 2 and 3, Solem discloses the method of claim 1, wherein the tissue anchor (100) comprises a shape memory material ([0056], Lines 1-4) that automatically transitions from the delivery position, illustrated in Figures 4A and 5A, into an anchoring position, illustrated in Figures 4B and 5D, when the anchor tip (108) is advanced out of/not constrained by the anchor delivery catheter ([0055], Lines 1-3; [0060], Lines 8-13 & [0061], Lines 1-10).
Regarding claim 4, Solem discloses the method of claim 1, wherein the tissue anchor (100) transitions from the delivery position, illustrated in Figure 5A, into an anchoring position, illustrated in Figure 5D, as the tissue anchor (100) is advanced into the heart wall by the anchor tip (108) contacting the heart wall ([0060] & [0061]).
Regarding claim 5, Solem discloses the method of claim 1, wherein the tissue anchor (100) transitions from the delivery position into the anchoring position by the anchor tip (108) pivoting with respect to the anchor body (102), illustrated in Figures 4A and 4B ([0055], Lines 4-6 - i.e., the pivoting occurs at portion/area 112).
Regarding claim 7, Solem discloses the method of claim 1, wherein the anchor tip (108) is unitarily formed with the anchor body (100) as a single monolithic construction, illustrated in Figures 4A and 4B ([0056], Lines 2-3).
Regarding claim 9, Solem discloses the method of claim 1, further comprising disconnecting the anchor body (130) from the anchor tip (108) and removing the anchor body (130) from the patient/heart, illustrated in Figures 5A-6 ([0062], Last 6 lines).
Regarding claim 10, Solem discloses the method of claim 1, further comprising adjusting a tension of the suture ([0101], Lines 1-3 & Last 8 lines).
Regarding claim 11, Solem discloses the method of claim 1, wherein the anchor tip (108) being oriented at a non- coaxial angle to the anchor body (102) in the anchoring position orients the anchor tip (108) at an angle of greater than 45 degrees relative to the anchor body (102), illustrated in Figures 4B and 5D.
Regarding claim 12, Solem discloses the method of claim 1, wherein the anchor tip (108) being oriented at a non- coaxial angle to the anchor body (102) in the anchoring position, illustrated in Figures 4B and 5D; and though it does not specifically disclose that the anchor tip is at about a 90 degree angle relative to the anchor body, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step.  It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate angle between the anchor tip and anchor body for the anchored position of the tissue anchor, including about a 90 degree angle, based on patient need; and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Furthermore, it is to be noted that neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to, the parameter of the anchor tip being at about a 90 degree angle relative to the anchor body, as opposed to any other angle.
Regarding claim 22, Solem discloses a method of anchoring a suture in a heart of a patient as an artificial chordae (Abstract; [0065], Lines 1-2), comprising intravascularly accessing the heart ([0059], Lines 1-5); inserting a suture (74) into a heart valve leaflet (54) of the heart (12), illustrated in Figure 6 ([0065], Lines 6-10); attaching a portion of the suture (74) to a tissue anchor (70/100), illustrated in Figures 2A, 2B, 4A and 4B ([0048], Lines 3-12 & [0049]), the tissue anchor (100) including an anchor body (102/130) and an anchor tip (108), illustrated in Figures 4A-5B; advancing the tissue anchor into the heart with an anchor delivery catheter (122) with the tissue anchor (100) in a delivery position having the anchor tip (108) extending generally coaxially with respect to the anchor body (102/130) such that the tissue anchor fits within the anchor delivery catheter (122), illustrated in Figure 5A ([0058], Lines 1-8 & [0059], Lines 1-5); positioning the tissue anchor (100) adjacent a heart wall, and advancing the tissue anchor out of the anchor delivery catheter (122), illustrated in Figure 5C, and into the heart wall such that the tissue anchor (100) transitions from the delivery position, illustrated in Figure 5A, into an anchoring position, illustrated in Figure 5D, as the tissue anchor is advanced into the heart wall, the anchor tip (108) being oriented at a non-coaxial angle to the anchor body (102/130) in the anchoring position, as illustrated in Figures 4B and 5D, and wherein the transition from the delivery position and anchoring position provides a force sufficient to cause the anchor tip to penetrate into the heart wall ([0060] & [0061], Lines 1-7); disconnecting the anchor body (130) from the anchor tip (108); and removing the anchor delivery catheter and the anchor body (130) from the heart leaving the anchor tip in the heart with the suture extending between the leaflet and the tissue anchor as an artificial chordae, illustrated in Figures 5A-6 ([0062], Last 6 lines & [0065] – it is to be noted that though it is not specifically disclosed that the anchor delivery catheter is removed from the heart after deployment of the tissue anchor in 
Regarding claims 23 and 24, Solem discloses the method of claim 22, wherein the tissue anchor (100) comprises a shape memory material ([0056], Lines 1-4) that automatically transitions from the delivery position, illustrated in Figures 4A and 5A, into an anchoring position, illustrated in Figures 4B and 5D, when the anchor tip (108) is advanced out of/not constrained by the anchor delivery catheter ([0055], Lines 1-3; [0060], Lines 8-13 & [0061], Lines 1-10).
Regarding claim 25, Solem discloses the method of claim 22, wherein the tissue anchor (100) transitions from the delivery position, illustrated in Figure 5A, into an anchoring position, illustrated in Figure 5D, as the tissue anchor (100) is advanced into the heart wall by the anchor tip (108) contacting the heart wall ([0060] & [0061]).
Regarding claim 26, Solem discloses the method of claim 22, wherein the tissue anchor (100) transitions from the delivery position into the anchoring position by the anchor tip (108) pivoting with respect to the anchor body (102), illustrated in Figures 4A and 4B ([0055], Lines 4-6 - i.e., the pivoting occurs at portion/area 112).
Regarding claim 27, Solem discloses the method of claim 22, further comprising adjusting a tension of the suture ([0101], Lines 1-3 & Last 8 lines).
Regarding claim 28, Solem discloses the method of claim 22, wherein the anchor tip (108) being oriented at a non- coaxial angle to the anchor body (102) in the anchoring position orients the anchor tip (108) at an angle of greater than 45 degrees relative to the anchor body (102), illustrated in Figures 4B and 5D.
Regarding claim 29, Solem discloses the method of claim 22, wherein the anchor tip (108) being oriented at a non- coaxial angle to the anchor body (102) in the anchoring position, illustrated in Figures 4B and 5D; and though it does not specifically disclose that the anchor tip is at about a 90 degree angle relative to the anchor body, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step.  It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate angle between the anchor tip and anchor body for the anchored position of the tissue anchor, including about a 90 degree angle, based on patient need; and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Furthermore, it is to be noted that neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to, the parameter of the anchor tip being at about a 90 degree angle relative to the anchor body, as opposed to any other angle.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Solem as applied to claim 5 above, and in view of Lau (US PG Pub. 2006/0106305).
Regarding claim 6, Solem discloses the method of claim 5, but does not specifically disclose the anchor tip pivoting with respect to the anchor shaft about a pin.
	However, Lau teaches a tissue anchor, illustrated in Figure 34, comprising an anchor tip (120) which pivots with respect to an anchor body/tubular wall about a pin (706), such that the anchor tip can transition from a low profile delivery/first position to a radially extending anchoring/second position to engage tissue ([0272], Lines 4-14). 
	In view of the teachings of Lau, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of pivoting, of the anchor tip in respect to the anchor body of the tissue anchor of Solem, such that the anchor tip pivots about a pin, as taught by Lau, since doing so amounts to a mere matter of substitution of known pivoting methods in the art, as both references teach art equivalent means for methods of pivoting an anchor tip in respect to an anchor body, in order to transition from a low profile delivery position to an anchoring position that engages tissue.

Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive.  Applicant argues the rejection of claim 1 as being unpatentable over the prior art of Solem stating that Solem does not teach the parameter of the tissue anchor including “a single anchor tip” since Solem teaches a plurality of tips/prongs (108).  Examiner respectfully disagrees with Applicant’s assertion.  It is to be noted that the specific language of the parameter is “the tissue anchor including an anchor body and a single anchor tip” (the term “including” makes the parameter open-ended and does not exclude additional, unrecited structure/elements); thus, since the tissue anchor of Solem comprises/includes a plurality of anchor tips, as pointed out by Applicant, it therefore has “a single anchor tip”, i.e. at least one anchor tip, and meets the claimed limitation/parameter.  As mentioned above, the claim language of the parameter, as currently set forth, is open-ended, and there is nothing in the claim/above mentioned parameter which requires “only” one/a single anchor tip. The current claim language of the above mentioned parameter is not the same as setting forth that “the tissue anchor consists of an anchor body and a single anchor tip”, or that the tissue anchor includes an anchor body and only one/a single anchor tip, since both these examples would exclude unrecited structure/elements.  Therefore the rejection of claim 1 as being unpatentable over the prior art of Solem is deemed to be proper, based on the current claim language, as explained above; and thus, the rejection stands. 
	Applicant goes on to preemptively argue the rejection of claim 22 as being unpatentable over the prior art of Solem (since it is the same/similar to previously presented claim 9), stating that connector/part (130) is not part of/can’t be considered part of the anchor body, but is instead part of the elongated rod-like structure (86), and therefore Solem does not teach the claimed parameter of “disconnecting the anchor body from the anchor tip”.  Again, Examiner respectfully disagrees with Applicant’s assertion.  Nowhere in Solem is it specifically stated that connector portion 130 is part of/is the same structure as elongated rod structure (86); instead, it is described as being a “screw-like connection” between the tissue anchor and the elongated rod structure (Solem: [0062]).  Thus, one could argue that in the broadest reasonable interpretation of Solem, the screw-like connection portion 130 can either be considered part of the tissue anchor 100, or the elongated rod structure 86, since it is an intermediate portion connecting both those structures; and in the instant case, Examiner interprets the screw-like connection portion 130 to be part of the tissue anchor/body of the anchor, which is disconnected from the anchor tip portion 108 after deployment of the tissue anchor 100, as illustrated in Figures 5A-6.  Thus, the rejection of claim 22 (and claim 9) is deemed to be proper since Solem teaches all the claimed limitations set forth in the claim(s), and therefore the rejection(s) stand.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973.  The examiner can normally be reached on Monday - Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774